The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Albrecht (WO 2017161285) discloses linking (Albrecht Abstract) a first device (Albrecht Fig. 4 Item 110) to a second device (Albrecht Fig. 4 Item 130), the first device comprising a wireless communication means (Albrecht Abstract note: this reads on Bluetooth), the first device further comprising a display arranged to display a set of indicators (Albrecht Fig. 4 Item 122).
Mangalik (US 20040044774) discloses a wireless communication means having a unique address (Mangalik claim 6) associated therewith, broadcasting (Mangalik paragraph 0022 note: this reads on broadcast communication system), from the first device, the unique address, the second device having a unique identity stored (Mangalik claim 6) thereon, if the selected at least one indicator corresponds to the portion of the unique address, transmitting (Mangalik Fig. 1) the unique identity between the first device and the second device (Mangalik claim 6).
Egawa (US 20120256738) discloses.determining, by the first device, whether one or more indicators from the set of indicators (Egawa Fig. 5 paragraph 0058) correspond to at least a portion of the unique address based on a first mapping (Egawa Fig. 5 paragraph 0027), if the selected at least one indicator corresponds to the portion of the unique address (Egawa Fig. 5 Item 508 paragraph 0058), transmitting the unique identity between the first device and the second device (Egawa Abstract).
 

However, the combination of Albrecht, Mangalik and Egawa fails to teach “linking a first device to a second device, the first device comprising a wireless communication means having a unique address associated therewith, the first device further comprising a display arranged to display a set of indicators, one of the first device or the second device having a unique identity stored thereon, the method comprising: broadcasting, from the first device, the unique address; determining, by the first device, whether one or more indicators from the set of indicators correspond to at least a portion of the unique address based on a first mapping and, if one or more indicators correspond, displaying, on the display, the corresponding one or more indicators; detecting, by a second device, the unique address broadcast by the first device; displaying, on the second device, the set of indicators, the second device being arranged to receive an input from a user; wherein, if the input selects at least one indicator from the set of indicators, determining whether the selected at least one indicator corresponds to the portion of the unique address based on a second mapping; and wherein, if the selected at least one indicator corresponds to the portion of the unique address, transmitting the unique identity between the first device and the second device”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641